By the Court.

Benning, J.
delivering the opinion.
pL] To whom does a blank commission, annexed to interrogatories, give authority ? A blank commission is thus directed : “To-esquires, greeting.” And it says, that “ we have appointed you, and you or any two or more of you, are hereby authorized,” &c. This direction is equivalent to a direction to all the “ esquires” in the world by name; and this grant of authority is of course a grant of authority to any two or more of those “ esquires.” These propositions are true of the commission whilst it is yet in blank. If two or more “esquires” insert their names in the blank, can that add any authority to the commission ? Can that make the ■commission an authority to them, if it was none before ? Whence do they get a right to insert their names in the Mank ? Only from the commission. The commission, then, •whilst in blank, is operative to this extent — to the extent of .allowing any two or more persons to insert their names in the blank. But any reason that will make the commission, whilst in blank, operative to this extent, will make it, whilst in. blank, operative to the extent of allowing the same per*110■sons to do any other act, authorized to be done by the commission, as to execute the commission in full. This must be manifest to all.
Indeed, the insertion of the commissioners’ names in the Flank, is not one of the things which the commission says •the commissioners may do. What it says they may do is, “ to examine” the witness and send the answers, “ closed up under” their “ hands and seals,” to the Court from which •the commission was issued.
We think, then, that the insertion of the commissioners’ .names in the blank in the commission annexed to interrogatories, is not indispensable to the validity of an execution of the commission. The. only object there can be for such insertion, is that of informing the Court who it is that have ■executed its commission. And this is an object which may be accomplished in other ways: as, by'a statement or indication in the caption of the return, or in the conclusion and ¡signatures of the return.
And in this case, the object was accomplished in these ways.
We hold, therefore, that the failure of the commissioners ■to insert their names in the commission to the interrogatories in question in this case, was not a sufficient ground for the rejection of the interrogatories ; and therefore, that the Court 'below erred in rejecting the interrogatories.
The new Jury, it is to be presumed, will, of itself, do justice to the other two grounds of exception. It is best, therefore, to leave them without comment.
There must be a now trial.